Bjorgen, J.
(dissenting)
¶22 — For crimes committed when they were 17 and 16 years old, respectively, the State charged Zyion Houston-Sconiers and Treson Roberts with multiple counts of first degree robbery and other offenses and alleged that each was armed with a firearm while committing the crimes. With that, RCW 13.04.030(l)(e)(v)(A) required that the juvenile court decline jurisdiction and that the defendants be tried in adult criminal court. The jury found the defendants guilty of a number of the charged counts and found that each was armed with a firearm during a number of the crimes. With that, RCW 9.94A.533 required the court to sentence Houston-Sconiers to 31 years’ confinement, and Roberts to 28 years’ confinement, for the firearm enhancements alone. The mandatory declination of juvenile court jurisdiction thus led, in these circumstances of guilt, to the mandatory forfeiting of a 17 year old’s freedom for the next 31 years of life. To effectively close off a life in this manner, as though by the workings of a machine, offends the logic, although not the holdings, of a series of recent United States Supreme Court decisions. Under that logic, the mandatory declining of juvenile court jurisdiction cannot be reconciled with the Eighth Amendment to the United States Constitution. For that reason, I dissent.
¶23 In 1988, the United States Supreme Court decided Thompson v. Oklahoma, 487 U.S. 815, 108 S. Ct. 2687, 101 L. Ed 2d 702 (1988), which set aside the death sentence for a murder committed at age 15. The four-justice plurality concluded that the cruel and unusual punishment prohibition of the Eighth Amendment prohibits the execution of a person who was under 16 years of age at the time of the offense. Justice O’Connor concurred in the judgment, but on *448the grounds that the Oklahoma statute specified no minimum age at which the commission of a crime could lead to the offender’s execution. Thompson, 487 U.S. at 857-58. The following year, in Stanford v. Kentucky, 492 U.S. 361, 369-73, 109 S. Ct. 2969, 106 L. Ed. 2d 306 (1989), the Court, relying on contemporary standards of decency and the lack of a national consensus, concluded that the Eighth and Fourteenth Amendments to the United States Consititution did not prohibit the execution of juvenile offenders for murder committed when over the age of 15 and under the age of 18.
¶24 In 1996, relying in part on Stanford, our state Supreme Court upheld the mandatory declination statute against an Eighth and Fourteenth Amendment challenge. In re Boot, 130 Wn.2d 553, 570, 925 P.2d 964 (1996). The court answered Thompson’s statement that “less culpability should attach to a crime committed by a juvenile,” Thompson, 487 U.S. at 835, by noting in the context of its substantive due process analysis that Thompson was a capital case and holding:
“There is no analogy between the death penalty and life imprisonment without parole. As the Supreme Court has observed, the penalty of death is qualitatively different from a sentence of imprisonment, however long.”
Boot, 130 Wn.2d at 572 (internal quotation marks omitted) (quoting State v. Grisby, 97 Wn.2d 493, 498, 647 P.2d 6 (1982)).
¶25 By 2005, the landscape had shifted. That year, the United States Supreme Court held that the Eighth and Fourteenth Amendments forbid executing those who were under the age of 18 when their crimes were committed. Ropero. Simmons, 543 U.S. 551, 578-79, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005). Five years later, in Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010), the Court extended the rationale of Roper to hold that the Eighth Amendment prohibits a sentence of life imprisonment without possibility of parole for a crime other than *449homicide committed by a juvenile. Two years later, the doctrinal logic of Roper and Graham led to the holding of Miller v. Alabama, _ U.S. _, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), on remand, 148 So. 3d 78 (Ala. Crim. App. 2013), that the Eighth Amendment prohibits mandatory sentences of life imprisonment without possibility of parole for crimes committed while under the age of 18.
¶26 From Thompson through Stanford and to Miller, the signature of these cases is a willingness to abandon or extend prior holdings when needed to serve their underlying rationale, a willingness informed by advancing neurological and psychological knowledge, as well as ascending standards of decency. None of these cases, however, invalidate the mandatory declining of juvenile court jurisdiction. In addition, each of them deal with the most severe penalties possible, which are not the necessary result of a mandatory declining of juvenile court jurisdiction. Nonetheless, the geology of these decisions, especially Roper and Miller, leads to the conclusion, I believe, that the mandatory declining of juvenile court jurisdiction offends the Eighth Amendment.
¶27 The Eighth Amendment right to be free of excessive sanctions, according to Roper, flows from the basic precept that “ ‘punishment for crime should be graduated and proportioned to [the] offense.’” Roper, 543 U.S. at 560 (alteration in original) (internal quotation marks omitted) (quoting Atkins v. Virginia, 536 U.S. 304, 311, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002)). In Eighth Amendment analysis, the Court has “affirmed the necessity of referring to ‘the evolving standards of decency that mark the progress of a maturing society’ to determine which punishments are so disproportionate as to be cruel and unusual.” Roper, 543 U.S. at 561 (quoting Trop v. Dulles, 356 U.S. 86, 100-01, 78 S. Ct. 590, 2 L. Ed. 2d 630 (1958) (plurality opinion)). Accordingly, the Court specified that its
beginning point is a review of objective indicia of consensus, as expressed in particular by the enactments of legislatures that *450have addressed the question. These data give us essential instruction. We then must determine, in the exercise of our own independent judgment, whether the death penalty is a disproportionate punishment for juveniles.
Roper, 543 U.S. at 564.
¶28 After reviewing legislative enactments and other indicia of consensus, Roper turned to the identification of three general differences between adults and juveniles central to an Eighth Amendment analysis. First, juveniles more often display “ ‘[a] lack of maturity and an underdeveloped sense of responsibility,’ ” often resulting in “ ‘impetuous and ill-considered actions and decisions.’” Roper, 543 U.S. at 569 (alteration in original) (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S. Ct. 2658, 125 L. Ed. 2d 290 (1993)). This susceptibility means that their “ ‘irresponsible conduct is not as morally reprehensible as that of an adult.’” Roper, 543 U.S. at 570 (quoting Thompson, 487 U.S. at 835). Second, juveniles “are more vulnerable or susceptible to negative influences and outside pressures, including peer pressure.” Roper, 543 U.S. at 569. This “vulnerability and comparative lack of control over their immediate surroundings” give juveniles “a greater claim than adults to be forgiven for failing to escape negative influences.” Roper, 543 U.S. at 570. Finally, “the character of a juvenile is not as well formed as that of an adult. The personality traits of juveniles are . . . less fixed.” Id. at 570. Thus, “it is less supportable to conclude that even a heinous crime committed by a juvenile is evidence of irretrievably depraved character.” Roper, 543 U.S. at 570.
¶29 In finding these differences, also relied on in Miller and Graham, the Court drew on developments in psychology and neuroscience showing “ ‘fundamental differences between juvenile and adult minds’—for example, in‘parts of the brain involved in behavior control.’” Miller, 132 S. Ct. at *4512464 (quoting Graham, 560 U.S. at 89-90).4 These differences, the Court recognized, both lessened a juvenile’s moral culpability, Roper, 543 U.S. at 571, and enhanced the prospect of reformation, Miller, 132 S. Ct. at 2465. With these differences, each decision recognized that the peno-logical justifications for imposing the harshest sentences were diminished for juveniles. See Miller, 132 S. Ct. at 2465.
¶30 Miller also noted that Graham had treated “ ‘juvenile life sentences as analogous to capital punishment.’” Miller, 132 S. Ct. at 2467 (quoting Graham, 560 U.S. at 89-90 (Roberts, C.J., concurring)). Accordingly, Miller also relied on a line of precedents demanding individualized sentencing when imposing the death penalty. Miller, 132 S. Ct. at 2467-68. Drawing on the difference between adults and juveniles noted above, the emerging neuroscience confirming those differences, and the individualized sentencing required in death penalty cases, Miller concluded that
in imposing a State’s harshest penalties, a sentencer misses too much if he treats every child as an adult. To recap: Mandatory life without parole for a juvenile precludes consideration of his chronological age and its hallmark features—among them, immaturity, impetuosity, and failure to appreciate risks and consequences. It prevents taking into account the family and home environment that surrounds him—and from which he cannot usually extricate himself—no matter how brutal or dysfunctional. . . . And finally, this mandatory punishment *452disregards the possibility of rehabilitation even when the circumstances most suggest it.
Miller, 132 S. Ct. at 2468. For these reasons, the Court held that imposing a mandatory life sentence without possibility for parole on juvenile offenders violates the Eighth Amendment.
¶31 Turning now to the present issue, the declining of juvenile court jurisdiction faces the defendant with a much harsher world of potential punishment, a point well illustrated by the present case. Even though the court followed the State’s recommendation and sentenced each defendant to 0 months’ confinement for each count, the court was required to sentence Houston-Sconiers to 31 years of imprisonment and Roberts to 28 years due to the mandatory firearm enhancements. Our Supreme Court’s recent holding in State v. O’Dell, 183 Wn.2d 680, 358 P.3d 359 (2015), that sentencing courts must consider the youthfulness of adult offenders in deciding whether to grant an exceptional downward sentence, does nothing to blunt the force of the mandatory firearm enhancements. In fact, the 0 month base sentences imposed here appear to be a largely ineffective attempt to exercise some discretion in considering the defendants’ youth.
¶32 The three basic differences between adult and juvenile offenders recognized by Roper, Graham, and Miller are not confined to crimes that may merit the death penalty or life imprisonment without parole. The impetuousness and lack of maturity, the vulnerability to outside pressure, and the increased capacity for change and redemption each have little to do with the nature of the crime and everything to do with the neurological and psychological development of the individual. The three decisions recognized that these differences diminished the penological justifications for imposing the harshest sentences on juveniles. By their nature, these differences would also diminish the penological justifications for automatically subjecting juveniles to *453many punishments fashioned for adults. As recognized by State v. L.W.,
[w]hile the goals of the adult Sentencing Reform Act of 1981 (SRA) are overwhelmingly punitive, the goals of the [Juvenile Justice Act of 1977] are “more complex,” reflecting an intent to protect community safety while also responding to the needs of juvenile offenders. The statute “attempts to tread an equatorial line somewhere midway between the poles of rehabilitation and retribution.”
101 Wn. App. 595, 601-02, 6 P.3d 596 (2000) (footnote omitted) (quoting State v. Rice, 98 Wn.2d 384, 392, 393, 655 P.2d 1145 (1982) and citing chs. 9.94A, 13.40 RCW). These differences between adults and juveniles observed by the United States Supreme Court, and the recognized neurological substrate of those differences, call directly into question our law mandating that 16 and 17 year olds committing certain crimes be punished as if they were adults.
¶33 Roper, Graham, and Miller also rested their holdings on the fact that the most severe penalties, death and life without parole, were at stake. Using their analysis to question mandatory declination would thus stretch the rationale of those decisions well beyond the use to which they put it. Such, though, was the step taken by Graham and Miller in using Roper’s rationale for the death penalty to justify constitutional restrictions on life sentences without possibility of parole. Graham and Miller took that step by characterizing “‘juvenile life sentences as analogous to capital punishment.’” Miller, 132 S. Ct. at 2467 (quoting Graham, 560 U.S. at 89-90). Life without parole, the Court stated, shares “some characteristics with death sentences that are shared by no other sentences.” Graham, 560 U.S. at 69; Miller, 132 S. Ct. at 2466. Imprisoning an offender until he dies, Miller stated, alters the remainder of his life “ ‘by a forfeiture that is irrevocable.’” Miller, 132 S. Ct. at 2466 (quoting Graham, 560 U.S. at 69).
¶34 Sentencing a 17 year old to 31 years’ imprisonment, even with the speculative possibility of sentence reduction, *454works a similar forfeiture. Walking out of prison as a 48 year old, Houston-Sconiers will have lost his richest years for experience and for growth, the years with the time and the reasons to find one’s footing, the years with the most scope to shape one’s future. The loss of those years is as irrevocable and as potentially deadening as is the loss of the remaining years in a life sentence. The forfeiture is of similar quality as that at stake in Miller.
¶35 Some crimes by juveniles may warrant such a forfeiture. The lesson of Miller, though, is that the Eighth Amendment does not allow the possibility of forfeitures of such magnitude to be raised automatically for crimes committed by children, as though by the touch of gear on gear. Instead, the forfeiture must be allowed through the exercise of human discretion, taking into account all that law and science tells us about the nature of juveniles and the possibility for amendment of life. Our mandatory declination statute denied Houston-Sconiers and Roberts that chance. Under the logic of Roper, Graham, and Miller, that denial violated the Eighth Amendment.
¶36 These United States Supreme Court decisions also eviscerate Boot’s foundations. Roper held that Stanford, one of the principal decisions Boot relied on, is “no longer controlling on this issue.” Roper, 543 U.S. at 574. Graham and Miller repudiated Boot’s view that there is no analogy between juvenile life sentences and capital punishment. Miller, 132 S. Ct. at 2467. The Boot court did not have the benefit of the present state of neurological research and, understandably, did not recognize the differences between adult and juvenile offenders shown by that research. Boot also did not have the benefit of Miller’s focus on whether a mandatory punishment alters the remainder of a juvenile’s life “ ‘by a forfeiture that is irrevocable.’” Miller, 132 S. Ct. at 2466 (quoting Graham, 560 U.S. at 70).
¶37 For these reasons, Boot should be deemed no longer controlling. The arc of reasoning drawn from Roper through Graham and to Miller does not end with the holding of the *455latter. That arc leads also to the demise of mandatory declination under the Eighth Amendment.
Review granted at 185 Wn.2d 1032 (2016).

 Our state Supreme Court has also recognized these neurological distinctions. In State v. O’Dell, 183 Wn.2d 680, 692 n.5, 358 P.3d 359 (2015) (alterations in original), the court noted the following recent findings:
Terry A. Maroney, The False Promise of Adolescent Brain Science in Juvenile Justice, 85 Notre Dame L. Rev. 89, 152 & n.252 (2009) (collecting studies); MIT Young Adult Development Project: Brain Changes, Mass. Inst, of Tech., http:// hrweb.mit.edu/worklife/youngadult/brain.html (last visited Aug. 4, 2015) (“The brain isn’t fully mature at . . . 18, when we are allowed to vote, or at 21, when we are allowed to drink, but closer to 25, when we are allowed to rent a car.’’); Jay N. Giedd, Structural Magnetic Resonance Imaging of the Adolescent Brain, 1021 Ann. N.Y. Acad. Sci. 77 (2004) (“[t]he dorsal lateral prefrontal cortex, important for controlling impulses, is among the latest brain regions to mature without reaching adult dimensions until the early 20s’’ (formatting omitted)).